 1324 NLRB No. 145NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Advantage Fire Control Systems, Inc. and SprinklerFitters U.A. Local Union 709, United Associa-
tion of Journeymen and Apprentices of the
Plumbing and Pipe Fitting Industry of the
United States and Canada, AFL±CIO. Case 21±CA±31313October 31, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSUpon a charge filed by the Union on April 26, 1996,the General Counsel of the National Labor Relations
Board issued a complaint on July 10, 1997, against
Advantage Fire Control Systems, Inc., the Respondent,
alleging that it has violated Section 8(a)(1) and (3) of
the National Labor Relations Act. Although properly
served copies of the charge and complaint, the Re-
spondent failed to file an answer.On September 22, 1997, the General Counsel fileda Motion for Summary Judgment with the Board. On
September 25, 1997, the Board issued an order trans-
ferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted.
The Respondent filed no response. The allegations in
the motion are therefore undisputed.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated September 4,
1997, notified the Respondent that unless an answer
was received by September 12, 1997, a Motion forSummary Judgment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporationwith a facility located at 275 North Manchester Ave-
nue, Anaheim, California, has been engaged in the in-stallation of fire sprinkler systems for contractors andprivate owners. During the 12-month period ending
June 30, 1996, a representative period, the Respondent,
in conducting its business operations, provided services
valued in excess of $50,000 for customers located
within the State of California, each of which cus-
tomers, during the same period of time, sold and
shipped goods valued in excess of $50,000 directly to
enterprises located outside the State of California. We
find that the Respondent is an employer engaged in
commerce within the meaning of Section 2(2), (6), and
(7) of the Act and that the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
About February 21, 1996, the Respondent termi-nated its employee Allen Gober because he joined or
assisted the Union and engaged in concerted activities,
and to discourage employees from engaging in these
activities.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been discriminating in regard to the hire
or tenure or terms or conditions of employment of its
employees, thereby discouraging membership in a
labor organization, and has thereby engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(1) and (3) and Section 2(6) and (7) of
the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has violated
Section 8(a)(3) and (1) by discharging Allen Gober,
we shall order the Respondent to offer him full rein-
statement to his former job or, if that job no longer ex-
ists, to a substantially equivalent position, without prej-
udice to his seniority or any other rights or privileges
previously enjoyed, and to make him whole for any
loss of earnings and other benefits suffered as a result
of the discrimination against him. Backpay shall be
computed in accordance with F.W. Woolworth Co
.,90 NLRB 289 (1950), with interest as prescribed in
New Horizons for the Retarded, 283 NLRB 1173(1987). The Respondent shall also be required to ex-
punge from its files any and all references to the un-
lawful discharges, and to notify the discriminatee in
writing that this has been done.ORDERThe National Labor Relations Board orders that theRespondent, Advantage Fire Control Systems, Inc., 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Anaheim, California, its officers, agents, successors,and assigns, shall1. Cease and desist from
(a) Terminating its employees because they join orassist the Union or engage in concerted activities or to
discourage employees from engaging in these activi-
ties.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerAllen Gober full reinstatement to his former job or, if
that job no longer exists, to a substantially equivalent
position, without prejudice to his seniority or any other
rights or privileges previously enjoyed.(b) Make Allen Gober whole, with interest, for anyloss of earnings and other benefits suffered as a result
of the discrimination against him in the manner set
forth in the remedy section of this decision.(c) Within 14 days from the date of this Order, ex-punge from its files any and all references to the un-
lawful discharge and, within 3 days thereafter, notify
Allen Gober in writing that this has been done.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its facility in Anaheim, California, copies of the at-
tached notice marked ``Appendix.''1Copies of the no-tice, on forms provided by the Regional Director for
Region 21, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since April 26, 1996.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of aresponsible official on a form provided by the Regionattesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.October 31, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
terminate our employees because theyjoin or assist the Sprinkler Fitters U.A. Local Union
709, United Association of Journeymen and Appren-
tices of the Plumbing and Pipe Fitting Industry of the
United States and Canada, AFL±CIO or engage in con-
certed activities or to discourage employees from en-
gaging in these activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard's Order, offer Allen Gober full reinstatement to
his former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to his
seniority or any other rights or privileges previously
enjoyed.WEWILL
make Allen Gober whole, with interest, forany loss of earnings and other benefits suffered as a
result of the discrimination against him in the manner
set forth in a decision of the National Labor Relations
Board.WEWILL
, within 14 days from the date of theBoard's Order, expunge from our files any and all ref-
erences to the unlawful discharge and, within 3 days
thereafter, notify Allen Gober in writing that this has
been done.ADVANTAGEFIRECONTROLSYSTEMS,INC.